DETAILED ACTION
This is the First Office Action on the Merits based on the 17/067,310 application filed on 10/09/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (modular treadmill) in the reply filed on 07/27/2022 is acknowledged.
The Applicant states that claims 1-15 are directed to the elected embodiment. Therefore claims 21-25 have been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2020 and 04/13/2021 were in compliance with the provisions of 37 CFR 1.97.  However, the IDS submitted on  10/20/2020 and, 07/27/2022 include 20 and 23 pages, respectively containing 1,173 cited references, hundreds of which are immaterial to the patentability of applicant' s invention and appear to have not been reviewed for relevance to the instant application prior to submission.The voluminous immaterial contents of the IDS submitted on 10/20/2020 and 07/27/2022 has overburdened the examiner and prevented a complete and thorough review of each of the cited references from being conducted.  Accordingly, to the extent possible, the information disclosure statement is being considered by the examiner. In order to efficiently utilize the limited examination time afforded to all applicants, the Office requires all future information disclosure statements filed by this applicant' s representative to be constrained to include only those references which are material to the patentability of applicant' s invention. Refer to 37 CFR 1.56, “Duty to disclose information material to patentability,” and MPEP § 2001.05, “Materiality under 37 CFR 1.56(b),” to ensure that only references which are material to patentability are cited in an information disclosure statement.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract is objected to for not being a concise statement of the technical disclosure of the patent. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A base display and an upgraded display (at least claim 3)
A console body (at least claim 4)
A display mount (at least claim 5)
An upgraded display mount (at least claim 5)
Plurality of base controls (at least claim 6)
Plurality of upgraded controls (at least claim 6)
A console hinge (at least claim 7)
A sensor (at least claim 8)
A camera (at least claim 9)
A front pulley (at least claim 10)
A back pulley (at least claim 10)
Wherein the incline adjuster is operable by hand (at least claim 11)
Incline adjuster being located near the rear of the base unit (at least claim 15)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
On line 1, “the modular” should be corrected to ---wherein the modular---
Claim 8 is objected to because of the following informalities:  
On line 1, “the console” should be corrected to ---wherein the console---
Claim 9 is objected to because of the following informalities:  
On line 1, “the sensor” should be corrected to ---wherein the sensor---
Claim 11 is objected to because of the following informalities:  
On line 1, “the base” should be corrected to ---wherein the base---
Claim 13 is objected to because of the following informalities:  
On line 1, “the base” should be corrected to ---wherein the base---
Claim 14 is objected to because of the following informalities:  
On line 1, “the incline” should be corrected to ---wherein the incline---
Claim 15 is objected to because of the following informalities:  
On line 1, “the incline” should be corrected to ---wherein the incline---
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkerink et al (US 9,630,060).

Regarding claim 1:
Volkerink et al disclose a base unit (treadmill) including a modular connection (lacking any other structural or functional limitations, the connection between the console and the treadmill has been considered the modular connection in the broadest reasonable interpretation); and a modular unit (console 118) physically connectable to the base unit at the modular connection, the modular unit including an exercise feature not included in the base unit.

Regarding claim 2:	
            Volkerink et al disclose that the modular unit including a console (console 118), the exercise feature including a display (the display from devices 124 and 126) on the console that displays an exercise parameter to a user (the treadmill is configured to provide information regarding the user’s exercise, in the broadest reasonable interpretation, an exercise parameter, see columns 17-18, lines 63-67 and 1-6).

Regarding claim 3:
Volkerink et al disclose that the display is a base display (the base display is either the cell phone 124), and further comprising an upgraded display  (or the tablet 126)) replaceable with the base display, wherein the upgraded display includes at least one of a larger screen (tablets have larger screens than cell phones), a higher resolution screen, and a touch screen display, compared to the base display.

Regarding claim 4:
Volkerink et al disclose that the console includes a console body (see Figure 1B), the console body including a display mount (121) , and wherein both the base display and the upgraded display are sized to connect to the display mount (see Figure 1C).

Regarding claim 5:
Volkerink et al disclose that the console includes a console body, the console body including a display mount (121 and connectors 128 and 130 connect to the cell phone 124 and tablet 126), wherein the base display is sized to connect to the display mount (the cell phone connector), and wherein the upgraded display is sized to connect to an upgraded display mount (the tablet connector), the display mount being replaceable with the upgraded display mount.

Regarding claim 6:
Volkerink et al disclose that the console includes a plurality of base controls, and further comprising a plurality of upgraded controls replaceable with the base controls, the upgraded controls including additional control features not included in the base controls (the controls associated with the cell phone would be different than those associated with the tablet, as they are different devices).

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intonato et al (CA 3086146).

Regarding claim 1:
Intonato et al disclose a base unit (treadmill) including a modular connection (lacking any other structural or functional limitations, the connection between the console and the treadmill has been considered the modular connection in the broadest reasonable interpretation); and a modular unit (console 110) physically connectable to the base unit at the modular connection, the modular unit including an exercise feature not included in the base unit.

Regarding claim 2:	
            Intonato et al disclose that the modular unit including a console (console 120), the exercise feature including a display (display 104) on the console that displays an exercise parameter to a user.

Regarding claim 7:
Intonato et al disclose that the modular unit is a first modular unit, and further comprising a second modular unit (hinge 138 ), the second modular unit including a console hinge (hinge 138), the console hinge being configured to change an orientation of the display (see Figure 1).


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser (US 9,814,929).

Regarding claim 10:
Moser discloses a base unit (treadmill see Figures 5-17) including: a deck; a front pulley (142, see Figure 14, specifically) at a front end of the deck; a back pulley (141, see Figure 14 specifically) at a back end of the deck; a tread belt (113) strung between the front pulley and the back pulley and around the deck; and a modular connection (lacking any other structural or functional limitations, the connection of the incline adjuster/ lifting linkage mechanism to the treadmill has been considered the modular connection); and a modular unit (lifting linkage mechanism components 75, 77, 79, see Figures 6-17) physically connected to the deck at the modular connection, the modular unit including an exercise feature not included in the base unit (the lifting linkage mechanism lifts the treadmill, without the lifting linkage mechanism the treadmill could not be tilted).

Regarding claim 11:
Moser discloses that the base unit including an incline adjuster (lifting linkage mechanism 75, 77, 79), wherein the incline adjuster is operable by hand (Insomuch as Applicant has disclosed that the incline adjuster is operable by hand, Moser discloses the same).

Regarding claim 12:
Moser discloses that the incline adjuster includes the modular connection (see rejection of claim 10 above), the modular unit including an electric lift motor ( lift motor 145, “Left side support bar 75A, which has a support bar wheel or roller 77A towards its distal end, at a point of contact with the floor, is deployed downwards by operation of an electric motor mechanism described further below. As a result, the front of the treadmill is lifted, pivoting about rear wheels 76 and 78, mounted on the underside of the treadmill frame towards the rear of treadmill 60” see column 8 lines 25-30) connectable to the incline adjuster such that the modular connection that the electric lift motor operates the incline adjuster.

Regarding claim 13:
Moser discloses that the base unit including a base housing (side covers 65), wherein the electric lift motor is located in a lift motor housing separate from the base housing (the incline motor 145 is located between the top and bottom of the belt).

Regarding claim 14:
Moser discloses that the incline adjuster being located at a front of the base unit (see Figure 8).

Regarding claim 15:
Moser discloses that the incline adjuster being located at a rear of the base unit (see Figure 9).

Allowable Subject Matter
Claim 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784